            Case 2:01-cv-05911-WB Document 43 Filed 11/13/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES STEPHEN PAVLICHKO ,                  :
    Petitioner,                            :
                                           :
                      v.                   :       CIVIL ACTION NO. 01-CV-5911
                                           :
[RESPONDENT], et al.,                      :
     Respondents.                          :


                                           ORDER

       AND NOW, this 13th day of November, 2020, in consideration of Petitioner James

Stephen Pavlichko’s Motion for Relief from Judgment Under Fed. R. Civ. P. 60(b) (ECF No.

36), it is ORDERED that:

       1.       The Motion is DISMISSED FOR LACK OF JURISDICTION;

       2.      The Motion to Grant Relief Requested and/or Issue Sanctions (ECF No. 41) is

DENIED AS MOOT.

       3.      A Certificate of Appealability is DENIED pursuant to 28 U.S.C. § 2253(c).


                                           BY THE COURT:

                                           /s/Wendy Beetlestone, J.

                                           _________________________
                                           WENDY BEETLESTONE, J.
